The Court refused to examine any of the jurors, and observed that the Court must be governed by the tendency of the paper apparent from the face of it; that it was not pretended that the jury had not read it, and it would be difficult for jurors, where, as in this case, there was much evidence of different kinds, clearly to decide in what manner their minds were influenced in forming their verdict. As it was received by the jury among other written evidence, and read by them, it must be presumed that they considered it as evidence, and gave due weight to it. [ * 406 ] * The verdict was therefore set aside, and a new trial granted, but without costs, as the delivery of the paper to the jury appeared to have been accidental, and not owing to the oblique conduct of either party (a).

 Hicks vs. Drury, 5 Pick. 296